Case: 19-50044       Document: 00515232902        Page: 1     Date Filed: 12/11/2019




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                  ___________________                   United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                     No. 19-50044                      December 11, 2019
                                  Summary Calendar
                                  ___________________                     Lyle W. Cayce
                                                                               Clerk
REBECCA H. GALLOGLY,

              Plaintiff - Appellant

v.

ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA; UNITED
STATES ATTORNEY'S OFFICE, Western District of Texas; UNITED
STATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT;
UNITED STATES ENVIRONMENTAL PROTECTION AGENCY; THE
STATE OF TEXAS; TRAVIS COUNTY CRIMINAL COURT; THE CITY OF
AUSTIN; CAPITAL AREA PRIVATE DEFENDER SERVICE; 2013 TRAVIS
HEIGHTS L.P.; EUREKA MULTIFAMILY GROUP; DOMINIUM
APARTMENTS; ATTORNEY MICHAEL BURKE; TRAVIS COUNTY
DISTRICT ATTORNEY'S OFFICE,

              Defendants - Appellees

                               _______________________

                    Appeal from the United States District Court
                         for the Western District of Texas
                               USDC No. 1:18-CV-571
                              _______________________

Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.

PER CURIAM: ∗

       AFFIRMED. See Fifth Cir. R. 47.6.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.